EXHIBIT 10.17

LOGO [g77343logo_merrilllynch.jpg]

 

DATE:    MARCH 31, 2008 TO:    NPC INTERNATIONAL, INC. ("Counterparty")
ATTENTION:    BOB NYGREN EMAIL:    bob.nygren@npcinternational.com TEL:   
(913)327-3106 FROM:    MERRILL LYNCH CAPITAL SERVICES, INC. ("MLCS") CONTACT:   
ROBERT CHIBOWSKI EMAIL:    robert_chibowski@ml.com TEL:    212-236-8689 FAX:   
917-778-0836 RE:    SWAP TRANSACTION MLREF:    08DL27548, 4465696

Dear Sir or Madam:

The purpose of this communication is to confirm the terms and conditions of the
transaction entered into between us on the Trade Date specified below (the
"Transaction"). This communication constitutes a "Confirmation" as referred to
in the Agreement specified below.

The definitions and provisions contained in the 2006 ISDA Definitions as
published by the International Swaps and Derivatives Association, Inc. (the
"Definitions") are incorporated into this Confirmation. For these purposes, all
references in those Definitions to a "Swap Transaction" shall be deemed to apply
to the Transaction referred to herein. In the event of any inconsistency between
the Definitions and this Confirmation, the terms of this Confirmation shall
govern.

This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of June 6, 2006 as amended and supplemented from time
to time (the "Agreement"), between you and us. All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.

The terms of the particular Transaction to which the Confirmation relates are as
follows:

 

Notional Amount:    USD 50,000,000.00 Trade Date:    March 31, 2008 Effective
Date:    April 7, 2008 Termination Date:    April 7, 2011, subject to adjustment
in accordance with the Modified Following Business Day Convention.

 

Admin No: 08DL27548 - IDS

   Page 1 of 3   



--------------------------------------------------------------------------------

LOGO [g77343logo_merrilllynch.jpg]

 

Fixed Amounts :   

Fixed Rate Payer :

   Counterparty

Fixed Rate Payer Payment Date(s):

   July 7, October 7, January 7 and April 7 in each year, commencing on July 7,
2008 and ending on the Termination Date, inclusive, subject to adjustment in
accordance with the Modified Following Business Day Convention

Fixed Rate :

   2.790000% per annum

Fixed Rate Payer Day Count Fraction:

   Actual/360

No Adjustment of Period End Dates:

   Inapplicable

Floating Amounts :

  

Floating Rate Payer :

   MLCS

Floating Rate Payer Payment Date(s):

   July 7, October 7, January 7 and April 7 in each year, commencing on July 7,
2008 and ending on the Termination Date, inclusive, subject to adjustment in
accordance with the Modified Following Business Day Convention

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   Three Month

Spread:

   Inapplicable

Floating Rate Payer Day Count Fraction:

   Actual/360

No Adjustment of Period End Dates:

   Inapplicable

Reset Dates:

   The first day of each Floating Rate Payer Calculation Period

Rate Cut-Off Dates:

   Inapplicable

Averaging:

   Inapplicable

Compounding:

   Inapplicable

 

Admin No: 08DL27548 - IDS

   Page 2 of 3   



--------------------------------------------------------------------------------

LOGO [g77343logo_merrilllynch.jpg]

 

Business Days:    New York and London

Calculation Agent:

   MLCS unless otherwise specified in the Agreement

Non-Reliance:

   Each party represents to the other party that it is acting for its own
account, and has made its own independent decisions to enter into this
Transaction and as to whether this Transaction is appropriate or proper for it
based on its own judgment and upon advice from such advisors as it has deemed
necessary. It is not relying on any communication (written or oral) of the other
party as investment advice or as a recommendation to enter into this
Transaction, it being understood that information and explanations related to
the terms and conditions of this Transaction shall not be considered investment
advice or a recommendation to enter into this Transaction. No communication
(written or oral) received from the other party shall be deemed to be an
assurance or guarantee as to the expected results of this Transaction.

Please confirm that the foregoing correctly sets the terms of our agreement by
executing this Confirmation and returning it to us by facsimile transmission.

 

Yours sincerely, MERRILL LYNCH CAPITAL SERVICES, INC. By:  

LOGO [g77343sig1.jpg]

  Authorized Signatory Accepted and confirmed as of the Trade Date written
above: NPC INTERNATIONAL, INC. By:  

LOGO [g77343sig2.jpg]

  Authorized Signatory Name:   Title:  

 

Admin No: 08DL27548 - IDS

   Page 3 of 3   